Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 I, George M. Hare, Chief Financial and Principal Accounting Officer of Innotrac Corporation (the “Company”), certify, pursuant to 18 U.S.C. § 1350 as adopted by § 906 of the Sarbanes-Oxley Act of 2002, that: the Quarterly Report on Form 10-Q of the Company for the three months ended March 31, 2012(the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:May 15, 2012 /s/ George M. Hare George M. Hare Chief Financial Officer(Principal Accounting Officer)
